Case 3:17-cv-08043-FLW-TJB Document 49 Filed 05/28/19 Page 1 of 1 PageID: 505




   Thomas A. Linthorst
   +1.609.919.6642
   thomas.linthorst@morganlewis.com



   May 28, 2019


   VIA ECF

   The Honorable Freda L. Wolfson
   U.S. District Court for the District of New Jersey
   Clarkson S. Fisher Building & U.S. Courthouse
   402 E. State Street
   Trenton, NJ 08608

   Re:      Jennifer Porter v. Merrill Lynch Pierce Fenner & Smith, Case No. 3:17-cv-08043

   Dear Judge Wolfson:

   We write jointly on behalf of Defendant Merrill Lynch, Pierce, Fenner & Smith Inc. (“Merrill Lynch”)
   and Plaintiff Jennifer Porter in the above-captioned matter, which the Court conditionally certified
   under the Fair Labor Standards Act on November 9, 2018 (Dkt. 35). Currently pending before the
   Court are Plaintiff’s Motion for Partial Reconsideration and/or Clarification of the Court’s November
   9, 2018 Order (Dkt. 37) and a dispute between the parties regarding the form of the proposed
   notice to prospective collective class members (Dkt. 41). There is a telephonic conference
   scheduled for May 30, 2019 before Magistrate Judge Bongiovanni (Dkt. 48).

   The parties have agreed to engage in mediation in an effort to resolve this matter. The mediation
   is scheduled for July 24, 2019. In order that the parties may conserve resources while they
   discuss settlement, the parties respectfully request that the Court stay this matter pending
   mediation. The parties propose that they submit a joint status update to the Court on or before
   July 31, 2019, to apprise the Court of the status of the mediation and settlement discussions.

   We thank the Court for its consideration of this request.

   Respectfully submitted,

   s/ Thomas A. Linthorst
   Thomas A. Linthorst

   cc:      Counsel of Record (via ECF)




                                                        Morgan, Lewis & Bockius                LLP

                                                        502 Carnegie Center
                                                        Princeton, NJ 08540-6241                          +1.609.919.6600
                                                        United States                                     +1.609.919.6701

                                                        A Pennsylvania Limited Liability Partnership | Steven M. Cohen, Partner-in-Charge
